Citation Nr: 0336171	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
patellofemoral syndrome of the left knee with arthritis.

2.  Entitlement to an increased rating for chronic right 
ankle sprain with capsulitis and tarsal tunnel syndrome, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1991 to October 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

In June 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.

These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

At the Board hearing the veteran discussed the issue of 
entitlement to an increased rating for a right knee 
disability; while this issue had been included in the rating 
action on appeal and the statement of the case, in his timely 
substantive appeal, the veteran specifically stated that his 
appeal was as to entitlement to increased ratings for the 
left knee and right ankle.  Therefore, the issue of 
entitlement to an increased rating for a right knee 
disability is not part of the current appeal, and this issue 
is referred to the RO for the appropriate action.




REMAND

As to the issues on appeal, the evidence is inadequate to 
fully evaluate the veteran's claims.  The veteran reports VA 
treatment for the left knee and right ankle, including a 
recent MRI of the left knee and being prescribed a brace for 
the right ankle.  VA treatment records up to March 2001 are 
of record; however, any additional subsequent treatment 
records should be obtained.

The veteran reports that the symptomatology of his right 
ankle disability is worse than at the last VA examination in 
April 2001, and reports wearing a brace as well as radiating 
pain from the right ankle and numbness of the foot.  
Therefore, and following receipt of any additional treatment 
records, if any, a VA examination regarding the current 
severity of the right ankle disability should be provided.

Finally, as to the claim for an increased rating for the left 
knee, the veteran reports instability, limitation of motion, 
and he has been service connection for arthritis of the left 
knee.  Therefore, a new examination that determines the 
correct diagnoses for the knees should be provided as this is 
important in evaluating the veteran as in certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability, if the veteran has 
arthritis of the knee.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (August 14, 1998).   Additionally, a new 
VA examination should be also provided as the veteran reports 
worsening symptomatology of the left knee disability.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran as to the 
issues on appeal.  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the disabilities at issue since February 
2001.  Thereafter, the RO should obtain 
copies of all records that have not 
already been obtained.  This should 
include treatment records from any VA 
Medical Centers, including the Miami, 
Florida VA Medical Centers.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected left knee disability.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The examiner should indicate as follows:  

I.  Describe the left knee and 
indicate whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate, or severe. 

II.  Determine the range of motion 
of the left knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of the left 
knee; and, if so, the position in 
degrees should be given.  It should 
be indicated whether full motion is 
considered 0-140 degrees, or whether 
some other measurement is used.  For 
VA purposes, normal flexion is to 
140 degrees and normal extension is 
to 0 degrees.  

III.  Determine whether the left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  
Functional impairment should be 
described.

4.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of the 
service connected right ankle disability.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The examiner should describe determine 
the range of motion of the right ankle in 
degrees.  The examiner should indicate 
whether there is any ankylosis of the 
right ankle; and, if so, the position in 
degrees should be given.  It should be 
determined whether the right ankle 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  Functional impairment 
should be described.

Any neurological involvement related to 
the service connected disability should 
be described.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  This should 
additionally include consideration and a 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  In such case, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  If the 
letter is not available, personnel at the 
medical center should certify to what 
address the letter was sent, and should 
certify that it was not returned as 
undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




